DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-17 and 19-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8-11 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rines et al (US 4105990), and further in view of Lyons et al (US 2012/0130889). 
For claim 1, Rines et al teach a system for performing multiple functions comprising: 
a camera configured to provide a stream of video data (e.g. column 1, line 67-column 2, line 5: “…”cameras (…video)”), 
the camera operatively coupled to a sonar device (e.g. figure 1, column 3, lines 48-65: “…optically photograph only moving underwater objects within certain predetermined dimensional and range values- say, acoustic echoes corresponding to objects within 2 to 30 feet range…sonar 1 analyzes the received echoes and determines that there are acoustic echoes being received from objects…lying within the 2 to 30 foot range…for recording by the camera 6”), 
the sonar device configured to provide a stream of acoustic data representing echoes from an emitted sonar pulse or series of pulses (e.g. column 3, lines 28-40: “…The transmitted or outwardly directed acoustic energy impulses from the transducer 2 are generated by a pulse sonar 1…the receiver of the sonar 1 receives the reflected and scattered echoes of the acoustic waves from the objects…”). 
Rines et al do not further disclose a computer processor configured to combine the stream of video data with the stream of acoustic data. Lyons et al teach a computer processor configured to combine the stream of video data with the stream of acoustic data (e.g. figure 19, paragraph 172: “Data that is transmitted from the processor device 2030 to the display device 2020 may contain event data. Event data may be included video data, acoustic data, or in a combination of both acoustic and video data”).It would have been obvious for one ordinary skill in the art before the effective filing date to try to combine the acoustic and video data for transmission ( KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 

For claim 16, Rines et al teach a method for performing multiple measurement functions (e.g. figure 1, column 3, lines 48-65: “…optically photograph only moving underwater objects within certain predetermined dimensional and range values- say, acoustic echoes corresponding to objects within 2 to 30 feet range…sonar 1 analyzes the received echoes and determines that there are acoustic echoes being received from objects…lying within the 2 to 30 foot range…for recording by the camera 6”),  comprising: receiving, at a camera, a stream of video data (e.g. column 1, line 67-column 2, line 5: “…”cameras (…video)”); and receiving, at a sonar device, a stream of acoustic data representing echoes from an emitted sonar pulse or series of pulses (e.g. column 3, lines 28-40: “…The transmitted or outwardly directed acoustic energy impulses from the transducer 2 are generated by a pulse sonar 1…the receiver of the sonar 1 receives the reflected and scattered echoes of the acoustic waves from the objects…”). Rines et al do not further disclose a computer processor configured to combine the stream of video data with the stream of acoustic data. Lyons et al teach a computer processor configured to combine the stream of video data with the stream of acoustic data (e.g. figure 19, paragraph 172: “Data that is transmitted from the processor device 2030 to the display device 2020 may contain event data. Event data may be included video data, acoustic data, or in a combination of both acoustic and video data”).It would have been obvious for one ordinary skill in the art before the effective filing date to try to combine the acoustic and video data for transmission ( KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007). 



For claim 2, Rines et al teach a non-transitory computer-readable medium for storing the video and acoustic data streams (e.g. figure 3, column 5, lines 38-40: “…particular frame of the film 6’, simultaneously film-recorded with the sonar echo...”). 
For claim 6, Rines et al teach at least one light source mounted in close proximity to the camera (e.g. column 6, 63-66, “a light flash to illuminate the object for recording by the camera 6”).
For claim 8, Rines et al teach the camera and sonar device are co-located and mounted on a rigid frame (e.g. column 3, lines 20-22: “An underwater sonar transducer 2…mounted on a frame 7…”, figure 1 also shows camera 6 is also mounted on frame 7). 
For claim 9, Rines et al teach the camera and sonar device are mounted to a structure used for fishing or aquaculture (e.g. column 3, lines 20-22: “An underwater sonar transducer 2…mounted on a frame 7…”, figure 1 also shows camera 6 is also mounted on frame 7 under water).
For claim 10, Rines et al teach the camera and sonar device are oriented towards a common target area (e.g. figure 1, both device are pointing to an object). 
For claim 11, Rines et al teach one or more mechanical positioners to calibrate the position of the camera and sonar device (e.g. column 3, lines 20-22: “An underwater sonar transducer 2…mounted on a frame 7…”, figure 1 also shows camera 6 is also mounted on frame 7 under water. User should be able to adjust the position of the sonar transducer 2 and the camera 6).


Claims 3, 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rines et al and Lyons et al, as applied to claims 1-2,6,8-11 and 16, and further in view of Clark et al (US. 9197974). 
For claims 3 and 17, Rines et al and Lyons et al do not further disclose a computer processor configured to modify the stream of video data to eliminate distortion introduced by the camera or a component associated therewith. Clark et al teach a computer processor (e.g. 5, lines 39-41, processor 202) configured to modify the stream of video data to eliminate distortion introduced by the camera or a component associated therewith (e.g. column 1, lines 19-25: “noise reduction”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Clark et al into the teaching of Rines et al and Lyons et al to improve the audio quality in electronic device such as video camera. (e.g. column 1, lines 16-25).  
For claim 5, Rines et al teach a non-transitory computer-readable medium for storing the video and acoustic data streams (e.g. figure 3, column 5, lines 38-40: “…particular frame of the film 6’, simultaneously film-recorded with the sonar echo...”). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Rines et al and Lyons et al, as applied to claims 1-2,6, 8-11 and 16, and further in view of Rosewarne et al (US 2022/0116600). 
For claim 7, Rines et al and Lyons et al do not further disclose a modem configured to transmit the video data stream from the camera to a video display device. Rosewarne et al teach (e.g. figure 1, figure 2A, paragraph 84, Modem 216 provide the functionality of the transmitter 116 and the receiver 132). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate a modem into the system of Rines et al and Lyons et al to transmit video data from camera to display to improve convenience for user. 

Claims 12 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Rines et al and Lyons et al, as applied to claims 1-2,6, 8-11 and 16, and further in view of Thompson et al (US 8,638,362). 
For claims 12 and 19, Rines et al and Lyons et al do not disclose a computer processor configured to perform an analysis on the video and acoustic data streams, to determine if one or more physical objects are present (e.g. figure 1, column 4, lines 30-40). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Thompson et al into the teaching of Rines et al and Lyons et al to detect object to trigger alarms (e.g. column 4, lines 30-40, Thompson et al) to improve convenience for user. 

Claims 13- 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rines et al and Lyons et al, as applied to claims 1-2,6, 8-11 and 16, and further in view of Kozachenok et al (US 2021/0329892). 
For claim 13, Rines et al and Lyons et al do not further disclose at least one sensor used to determine at least one of ambient pressure, ambient temperature, and environmental salinity in a marine environment. Kozachenok et al teach disclose at least one sensor used to determine at least one of ambient pressure, ambient temperature, and environmental salinity in a marine environment (e.g. paragraph 113: “temperature conditions”, “salinity levels”, figure 1, sensor system 102a, 102b). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kozachenok et al into the teaching of Rines et al and Lyons et al to improve the precision and accuracy of sensor system measurements (e.g. paragraph 12, Kozachenok et al). 
For claim 14, Rines et al and Lyons et al do not disclose a computer processor configured to perform an analysis on the video and acoustic data streams to determine if one or more fish are present, and to perform further analysis on sensed ambient pressure, ambient temperature, and environmental salinity to determine one or more species of fish present. Kozachenok et al teach a computer processor (e.g. paragraph 25) configured to perform an analysis on the video and acoustic data streams to determine if one or more fish are present, and to perform further analysis on sensed ambient pressure, ambient temperature, and environmental salinity to determine one or more species of fish present (e.g. paragraph 113: “temperature conditions”, “salinity levels”, “fish species”). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Kozachenok et al into the teaching of Rines et al and Lyons et al to improve the precision and accuracy of sensor system measurements (e.g. paragraph 12, Kozachenok et al).
Claim 20 is rejected for the same reasons as discussed in claim 14 above.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Rines et al, as applied to claims 1-2,6, 8-11 and 16, and further in view of Intrator et al (US 2006/0235635). 
For claim 15, Rines et al and Lyons et al do not further disclose one or more active pingers configured to transmit a ping signal to the sonar device; and a computer processor configured to determine a distance between the sonar device and a given one of the one or more pingers based on a time delay between the request signal and the response signal. Intrator et al teach one or more active pingers configured to transmit a ping signal to the sonar device; and a computer processor configured to determine a distance between the sonar device and a given one of the one or more pingers based on a time delay between the request signal and the response signal (e.g. paragraph 4). It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Intrator et al into the teaching of Rines et al and Lyons et al to for increasing the accuracy of time delay estimates of signals propagating through an environment (e.g. abstract, Intrator et al). 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAQUAN ZHAO whose telephone number is (571)270-1119 or email daquan.zhao1@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tran Thai Q, can be reached on (571)272-7382.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAQUAN ZHAO/Primary Examiner, Art Unit 2484